Per Curiam,
This appeal is from an order of the court below discharging a rule to open a judgment that had been regularly entered. An application of this character is addressed to the sound discretion of the court below, and in the appellate court, the question is whether there has been any abuse of that discretion. This, of course, must be a sound, judicial one, and in sustaining a judgment it must be exercised upon the facts and circumstances before the court, after they have been heard and duly considered: Dunbar v. Lutton, 72 Pa. Superior Ct. 77, and authorities there cited. The disputed facts in this case were fully disclosed by depositions, and after being fully considered, the excuse urged by the defendant for not more promptly moving to make his defense when he had his day in court, was held to be insufficient.
We find no such reversible error in this record, and the appeal is dismissed at the costs of appellant.